         Case: 3:20-cv-00222-JMV Doc #: 9 Filed: 09/14/20 1 of 1 PageID #: 27




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

DONOVAN WILLINGHAM                                                                       PLAINTIFF

v.                                                                           No. 3:20CV222-JMV

WARDEN R. VEGARA                                                                    DEFENDANT


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the instant case is

DISMISSED with prejudice for failure to state a claim upon which relief could be granted, counting

as a “STRIKE” under 28 U.S.C. § 1915(g).

       SO ORDERED, this, the 14th day of September, 2020.


                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE
